ACCEPTED
                                                                                         06-14-00214-CR
                                                                               SIXTH COURT OF APPEALS
                                                                                    TEXARKANA, TEXAS
                                                                                    2/24/2015 5:51:51 PM
                                                                                         DEBBIE AUTREY
                                                                                                  CLERK

                 APPELLATE CAUSE NO. 06-14-00214-CR
           TRIAL COURT CAUSE NOS. 0317178, 0317179, 0317180

                                          §    IN THE COURT OF APPEALS
                                          §
 EX PARTE RAY LOUIS                       §    SIXTH APPELLATE DISTRICT
 JOHNSON, JR.                             §
                                          §
                                          §    TEXARKANA, TEXAS
                                                                             02/24/2015
            APPLICANT’S UNOPPOSED MOTION FOR LEAVE
              TO FILE APPLICANT’S BRIEF OUT OF TIME
      Applicant, by and though his counsel, files the above-referenced motion, and
for good cause shows the following:
      1.     Applicant’s Brief is ready for filing, right now, in the above-styled and

numbered cause. However, the deadline for that brief, February 17, 2015, has passed.
      2.     Counsel for Applicant cites his workload as to why Applicant’s Brief
was not timely filed. Counsel for Applicant represents 19 plaintiffs in a
misclassification case that is brought pursuant to the Fair Labor Standards Act. That
action is brought against two defendants. Counsel for Applicant filed a brief against
one of the defendants on Thursday, February 19, 2015, and counsel filed another brief
against the other defendant on the evening of Sunday, February 22, 2015.

      3.     Counsel for Applicant has conferred by telephone with the Office of the
District Attorney – specifically, Mr. Clay Harrison, who has been tasked with
representing the State in this matter. Attorney Harrison advised that the requested

relief is unopposed.



APPLICANT’S UNOPPOSED MOTION FOR LEAVE                                       -PAGE 1-
TO FILE APPLICANT’S BRIEF OUT OF TIME
      WHEREFORE, PREMISES CONSIDERED, Applicant prays that this Court

grant Applicant’s Unopposed Motion For Leave to File Applicant’s Brief Out of

Time, and for such other and further relief as the Court may deem appropriate.

      Dated February 24, 2015
                                        Respectfully submitted,


                                               /s/ Wade A. Forsman
                                        By:
                                               Wade A. Forsman
                                               State Bar No. 07264257
                                               P.O. Box 918
                                               Sulphur Springs, Texas 75483-0918
                                               Tel: 903.689.4144
                                               Fax: 903.689.7001
                                               wade@forsmanlaw.com

                                        Attorney for Applicant Ray Louis Johnson,
                                        Jr.

                          CERTIFICATE OF SERVICE

      This is to certify that on February 24, 2015, a true and correct copy of the
above and foregoing document was served on the Office of the District Attorney for

the 8th Judicial District, which is handling this matter, by email.
                                               /s/ Wade A. Forsman

                                               Wade A. Forsman




APPLICANT’S UNOPPOSED MOTION FOR LEAVE                                    -PAGE 2-
TO FILE APPLICANT’S BRIEF OUT OF TIME
                           UNSWORN DECLARATTION
        1.     My name is Wade A. Forsman. I am the attorney whom the trial court

appointed to represent the applicant in this appeal.
        2.     All of the allegations of fact contained in the foregoing motion are true

and correct.
        3.     Pursuant to §132.001 of the Texas Civil Practice and Remedies Code,

my full name is Wade Arnold Forsman, my date of birth is June 14, 1958, my work

address is P.O. Box 918, Sulphur Springs, Hopkins County, Texas 75483-0918,
United States of America. I declare under penalty of perjury that the foregoing is true
and correct. Executed in Hopkins County, State of Texas, on the 24th day of February

2015.

                                                /s/ Wade A. Forsman
                                                Wade A. Forsman, Declarant




APPLICANT’S UNOPPOSED MOTION FOR LEAVE                                         -PAGE 3-
TO FILE APPLICANT’S BRIEF OUT OF TIME